Citation Nr: 0300019	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to 
November 1969.

This matter comes before the Board from a January 2002 
rating decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for PTSD.

In the January 2002 rating decision, the veteran also was 
denied service connection for hearing loss and tinnitus.  
In a July 2002 rating decision, the veteran was granted 
service connection for type 2 diabetes mellitus due to 
agent orange exposure, which was rated 10 percent 
disabling, effective February 2002.  In an August 2002 
rating decision, the veteran was denied service 
connection, secondary to the service-connected type 2 
diabetes mellitus, for impotency.  There is no record in 
the claim file of the veteran having filed a Notice of 
Disagreement (NOD) to the RO's decision on the claimed 
hearing loss and tinnitus or the July 2002 and August 2002 
rating decisions.  Therefore, none of the issues which are 
the subject of the noted rating decisions are before the 
Board.  The sole issue addressed by this decision is the 
denial of service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in Vietnam from February 1969 to 
November 1969.

2.  The veteran was assigned to an engineer company.

3.  The veteran was involved in one episode of personal 
combat with the enemy in July 1969 while stationed in 
Vietnam.

4.  The veteran's claimed in-service stressor is 
sufficiently verified.  However, the credible, competent 
evidence of record shows no medical link between the 
veteran's claimed in-service stressor and his current 
acquired mental disorder, diagnosed as generalized anxiety 
disorder, in good remission.

5.  A diagnosis of PTSD is not supported by the competent 
evidence of record.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 
3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his 
or her possession.  The VCAA also requires VA to assist 
the claimant obtain the evidence necessary to substantiate 
the claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
assist the veteran, and that all relevant facts have been 
properly developed.  In a May 2001 letter, the RO informed 
the veteran of the provisions of the VCAA.  This letter 
provided the veteran with specific information on how to 
substantiate a claim for PTSD.  Further, the letter 
explained VA's duty to assist the veteran with developing 
his claim, identified the records the VA would endeavor to 
obtain, informed the veteran of the information he needed 
to submit, and that a VA examination would be scheduled 
for him.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 3.159(b) (2002). 

The veteran's service medical records (SMRs) and personnel 
records have been obtained and associated with the claim 
file.  Further, the veteran was accorded a VA medical 
examination to assist him with developing his claim.  
Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  38 C.F.R. § 3.159(c) 
(2002).  As there is no additional evidence to be 
obtained, there is no reason to delay adjudication of the 
issue on appeal.

Factual background

The stressor which the veteran claims is the source of his 
PTSD is his experience of killing a Viet Cong (VC) 
combatant and wounding another one, while on guard duty 
the night of July 9, 1969, at Doa Loc, Vietnam.  The 
veteran states that the two VC were not found, and his 
action confirmed, until the next morning.  The veteran 
states he was traumatized by the sight of the dead VC and 
the fact that the one wounded held up a knapsack which the 
veteran believed to contain explosives, but was found to 
contain the wounded VC's personal items.  The veteran 
states that his fellow soldiers had to restrain him from 
killing the wounded VC.  The veteran states that the image 
of this experience will remain with him for his life time.  
The veteran has provided a color photograph of a corpse, 
which he identifies as the VC he killed.

As noted by a VA examiner in June 2001, the veteran's 
diagnoses have ranged from R/O PTSD to generalized anxiety 
disorder to PTSD.  The veteran's initial assessment in 
December 2000, by a clinical psychologist, prior to 
beginning VA outpatient mental health treatment, was, R/O 
PTSD, with a Global Assessment of Functioning Scale (GAF) 
of 65.  A few days later in December 2000, a staff 
physician diagnosed the veteran as generalized anxiety 
disorder, R/O PTSD, assessed a GAF of 45, and prescribed a 
medication regimen for the veteran.  A staff psychiatrist 
concurred with this assessment.  In January 2001, a nurse 
practitioner assessed the veteran as generalized anxiety 
disorder and provisional PTSD with a GAF of 50.  His 
Beck's Depression Inventory (BDI) was 15, and his 
Mississippi Combat Scale for Combat Related PTSD (MPTSD) 
was 126.

The veteran was examined by a VA psychologist in June 
2001.  During this examination, the veteran related 
Vietnam experiences of being exposed to rocket and mortar 
attacks on a few occasions, truck convoys being ambushed, 
and a fire fight or two.  The veteran, however, emphasized 
the event of July 9, 1969.  The examiner reports that the 
veteran became irritated when asked to describe his 
psychiatric symptoms in detail.  After lengthy discussion, 
however, the veteran related three primary symptoms: 1) 
difficulty falling and staying asleep and restless sleep; 
2) life-long problems with his anger, temperament, and 
with being irritable; he doesn't like being around people, 
and his belief that they don't behave as they should 
causes him to become extremely irritated and irate; and 3) 
he thinks about the Vietnam war periodically and, at those 
times, he becomes sad and angry.  He denied nightmares.  
At the time of the June 2001 examination, the veteran's 
BDI was 4, consistent with the absence of depression, and 
his MPTSD was 94, below the cutoff for Vietnam veterans.

The examiner assessed the veteran as oriented in all three 
spheres and that he showed no signs or symptoms of 
psychosis.  Although there were brief periods where the 
veteran was quite irritated, forceful, and angry, the 
examiner found the veteran to be a personable and pleasant 
individual who did not appear depressed or manifestly 
anxious.  There were no indications of suicidal ideation, 
intent, or plans.

After assessing the personal session with the veteran, 
reviewing all medical records, including the claim file, 
the examiner provided the following multi-axial diagnoses: 
Axis I, generalized anxiety disorder, in good remission; 
Axis II, deferred; Axis III, morbid obesity, bilateral 
hearing loss, diverticulitis, history of peptic ulcer, and 
status post injury to the cervical spine; Axis IV, 
financial difficulties, problems at work, and difficulty 
with anger; and, Axis V, GAF = 80.

The examiner concluded that, the veteran's report to the 
examiner and his records of contacts with previous 
examiners and evaluators revealed the veteran as not 
having nightmares or any other symptoms associated with 
PTSD.  The examiner concluded that the veteran does not 
meet the diagnostic criteria  for PTSD.

Analysis

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV as 
the governing criteria for diagnosing PTSD.  Normally, if 
the Board finds a diagnosis of PTSD insufficiently 
supported, the Board must return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a); Cohen v. Brown, 10 Vet. App. 128, 143 (1997).

Based on the information before it at the time of the 
January 2002 rating decision, the RO concluded there was 
insufficient evidence that the veteran engaged in personal 
combat with the enemy.  By implication, the RO also 
concluded there was insufficient evidence to verify the 
veteran's claimed stressor and, when the results of the 
June 2001 VA examination were factored in, denied the 
veteran's claim.

When assessing veterans' claims for service-connected 
disability compensation, the VA must give due 
consideration to the places, types, and circumstances of 
the veteran's service as shown by his service records, and 
other designated sources.  In this regard, when a veteran 
is claiming compensation for a disability which resulted 
from the veteran's engagement in personal combat with the 
enemy, satisfactory lay or other evidence may suffice to 
substantiate the claim.  38 U.S.C.A. § 1154 (West 1991 and 
Supp. 2002).  Where the evidence of record establishes the 
veteran engaged in combat, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and the claimed 
stressor is consistent with the conditions or 
circumstances of the veteran's service, the veteran's lay 
testimony alone is sufficient to establish the occurrence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

When applying the provisions of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304(f), the Board must test for the 
distinction between accepting lay evidence of personal 
combat and accepting as sufficient, lay evidence of a 
claimed stressor once personal combat with the enemy is 
adequately established.  While a veteran's lay testimony 
alone is sufficient to verify a claimed in-service 
stressor if the claimed stressor is related to a veteran's 
personal episode of engagement in combat with the enemy, a 
veteran's lay statement is not sufficient evidence, 
however, to establish that he or she engaged in personal 
combat with the enemy.  That factor must be established by 
objective, competent, and credible evidence of record.  
The Board must make a finding of whether the veteran 
engaged in personal combat with the enemy on a case-by-
case basis.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); 
Gaines v. West, 11 Vet. App. 353 (1998).  For purposes of 
this decision, the Board finds, on the basis of the 
totality of the evidence, that the veteran did engage in 
one episode of personal combat while stationed in Vietnam, 
and that sole episode is the source his claimed stressor.

Along with the Form 9, dated March 2002, which the veteran 
submitted to perfect his appeal to the Board, the veteran 
also submitted documents which he purports were awarded 
him as a result of the July 9, 1969, incident, or were 
obtained from other official sources, copies of letters he 
wrote to his wife while he was in Vietnam, and the color 
photograph mentioned earlier.

The veteran submitted an original of a Certificate of 
Achievement awarded him by the 18th Engineer Brigade.  The 
certificate reflects that it is for the display of an 
exceptional degree of devotion to duty on July 9, 1969.  A 
copy of this certificate is included in the veteran's 
personnel records which are associated with the claim 
file.  Also submitted is a certificate for the award of a 
Republic of Vietnam (RVN) Medal of Valor for courage and 
valor in the face of enemy forces, along with a photograph 
of the medal.  The certificate purportedly is signed by a 
Colonel Nguyen Duy Bach, Provisional Governor, and dated 
July 29, 1969.  Neither a copy of this medal nor a 
notation of the award thereof to the veteran is in his 
personnel records.  The veteran has submitted a copy of 
what he claims is a page from an Operational Report of the 
116th Engineer Battalion (Combat) for the period ending 31 
July 1969.  The veteran states that he obtained this 
information from the National Archives Records 
Administration (NARA), College Park, MD.  Paragraph 16 of 
this item, in addition to incidents of mortar fire 
received, reports an attempted breach of Camp Smith's 
perimeter wire on July 10, 1969 and the firing of small 
arms and automatic weapons fire.  It reflects that a 
search the next morning discovered one VC killed and one 
wounded.

Viewed in isolation, each of these exhibits may be 
discounted or rejected as insufficient evidence that the 
veteran engaged in personal combat with the enemy on the 
occasion in question.  For example, the unit certificate, 
while for exceptional devotion to duty, does not specify 
the act or acts which exhibited exceptional devotion to 
duty.  While the photograph depicts a corpse of a male of 
apparent Oriental extraction on an olive green stretcher, 
the photograph in and of itself contains no objective 
evidence that the corpse is a VC or that the veteran 
killed him.  As for the RVN Medal of Valor, a certificate 
of accuracy of the translation thereof is not included, 
and the decoration is not noted in the veteran's personnel 
records.  The purported extract from the 116th Engineer 
Battalion Operational Report dates the incident one day 
later than does the veteran and it has no certificate of 
authenticity from the archives from which it supposedly 
was obtained, and it does not come to the Board via 
official sources, e.g., the RO or the archives.

The Board, however, does not weigh and assess evidence in 
a vacuum but within the context of each case before it, 
and makes its finding of combat or no combat on the 
totality of the competent evidence of record.  OPGCPREC 
12-99 at pp. 4-5.  In this vein, the veteran's unit 
certificate is awarded for action by the veteran on the 
date which he states he killed the VC.  The RVN decoration 
was awarded during the month within which the incident 
occurred.  Further, the Board notes that it is not unusual 
for notations of foreign decorations to be absent from 
service personnel records.  The purported operational 
report does not mention any individual by name.  It refers 
only to incidents impacting the unit.  These factors 
mitigate against the prospect of a fraudulently 
manufactured document.  Further, there is a text box at 
the top of the extract which reflects that the document 
was declassified with an NARA date of March 2002.

After assessing the positive and negative attributes of 
these items, the Board finds them roughly in equipoise.  
Therefore, the Board accords the veteran the benefit of 
the doubt as to his engagement in personal combat on one 
occasion in July 1969.  38 U.S.C.A. § 5107(b) (West 1991 
and Supp. 2002); 38 C.F.R. § 3.102 (2002); OPGCPREC 12-99, 
p. 9.  Killing an enemy combatant in the performance of 
guard duty, even though the enemy did not have opportunity 
to return fire or otherwise accomplish any planned hostile 
action, falls within the plain ordinary meaning of the 
term, "engaged in combat." OPGCPREC 12-99 pp. 2-3.  
Therefore, for purposes of this decision, the Board 
accepts the veteran's claim in-service stressor as 
verified on the basis of the veteran's statement and 
documents he has submitted.

Accepting the veteran's claimed stressor as verified does 
not equate to a finding of PTSD, for that is a medical 
determination.  Cohen v. Brown, 10 Vet. App. at 143.  The 
Board notes that, in addition to not providing a 
comprehensive medical link between the veteran's claimed 
stressor and his current symptomatology, the veteran's 
medical evaluations and assessments prior to June 2001 
also do not reflect firm diagnoses of PTSD.  The January 
2001 assessment reflected "provisional PTSD," which means 
that the evaluator presumes that the full criteria for a 
diagnosis will ultimately be met, though current 
information is insufficient for a firm diagnosis.  DSM-IV, 
p. 6.  The prior diagnoses, though not in compliance with 
the required criteria, are not substantively inconsistent 
with the June 2001 evaluation.

The Court of Appeals for Veterans' Claims has observed 
that the Board is not required to seek clarification from 
the same evaluator.  The critical element is that the 
Board refer the matter to competent medical authority and 
not reject a veteran's favorable medical opinion solely on 
the basis of the Board's own "medical" judgment.  Cohen v. 
Brown, 10 Vet. App. at 140.  The June 2001 medical 
examination, however, provides the clarification required 
by regulation and precludes the necessity of returning the 
prior assessments to the evaluators concerned for 
clarification.  The Board finds that the June 2001 medical 
evaluation meets the criteria of 38 C.F.R. § 4.125.

The examiner provided a multi-axial diagnosis of an 
acquired general anxiety disorder, in good remission.  The 
examiner concluded that the veteran's claimed in-service 
stressor plays no part in his current symptomatology and 
that the veteran does not meet the diagnostic criteria for 
PTSD.  Nothing in the clinical findings or examination 
report is inconsistent with this diagnosis.  The veteran, 
by his own report, denies nightmares involving the claimed 
stressor, and admits to lifelong difficulty with 
controlling his anger.  Further, at the time of the June 
2001 evaluation, the veteran's BDI was 4, consistent with 
the absence of depression, and his MPTSD was 96, below the 
cutoff for Vietnam veterans.  The Board finds the June 
2001 examination in full conformity with the DSM-IV and is 
supported by the findings of the examination report.  
Accordingly, the Board finds the preponderance of the 
evidence is against a finding of PTSD, as competent 
medical authority has determined that there is no link 
between the veteran's claimed in-service stressor and the 
veteran's current symptomatology.  38 C.F.R. § 3.304(f) 
2002.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

